                                            I I ''.DC: SDNY
                                            IDOf'UMENT
UNITED STATES DISTRICT COURT                I   t:LECTRONICALLYFILED
SOUTHERN DISTRICT OF NEW YORK                   ooc #: ___-+--+--+ff-r-
                                                UATE' !LED:
 SHAOXING DAQIN IMPORT    &
                                                       ;




 EXPORT CO., LTD.,
                                          19-cv-2732 (JSR)
                   Plaintiff,
                                         MEMORANDU~ AND ORDER
      -against-

 NOTATIONS, INC., SCOTT ERMAN,
 and LYNN BRANDS, LLC,

                   Defendants.

JED S. RAKOFF, U.S.D.J.

     This case concerns claims arising from unp~id fabric orders

plaintiff Shaoxing Daqin Import   &   Export ("Shaoxing") fulfilled

in the course of its dealings with defendants Notations, Inc.

("Notations") and Scott Erman. Plaintiff alleges numerous

contract, quasi-contract, and tort claims against Notations and

Erman, as well as successor liability claims against defendant

Lynn Brands, LLC ("Lynn Brands"), which purchased Notations's

assets in early 2019.

     Now before the Court are the defendants' motions for

summary judgment against plaintiff. For the reasons below, the

Court grants the motions in part and denies them in part.

Further, the Court grants Notations and Erman's·motion for

summary judgment against Lynn Brands's cross-claim for

indemnification.

I.   Summary Judgment Standard


                                  1
     "Summary judgment is proper when, after drawing all

reasonable inferences in favor of a non-movant, no reasonable

trier of fact could find in favor of that party." Heublein, Inc.

v. United States, 996 F.2d 1455, 1461 (2d Cir. 1993); see also

Fed. R. Civ. P. 56(a)     ("The court shall grant summary judgment

if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law."). "A fact is 'material' for these purposes if it 'might

affect the outcome of the suit under the governing law.'" Holtz

v. Rockefeller   &   Co., Inc., 258 F.3d 62, 69 (2d Cir. 2001)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). "An issue of fact is 'genuine' if 'the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.'" Id. "Genuine issues of fact are not created by

conclusory allegations." Heublein, 996 F.2d at 1461.

     "Rule 56(c) mandates the entry of summary judgment

against a party who fails to make a showing sufficient to

establish the existence of an element essential· to that party's

case, and on which that party will bear the burden of proof at

trial." Celotex Corp. v. Catrett, 477 U.S. 317,' 322    (1986). To

avoid summary judgment, "[t]here must be more than a 'scintilla

of evidence' in the non-movant's favor; there must be evidence

upon which a fact-finder could reasonably find tor the non-




                                    2
movant. Heublein, 996 F.2d at 1461 (quoting Anderson, 477 U.S.

at 252).

II.   Notations and Scott Erman's Motion for Summary Judgment

      Against Plaintiff

      a. Facts Specific to Notations and Scott Erman's Summary

        Judgment Motion

      Until March 4, 2019, Notations was a manufacturer of

women's apparel. Defendants Notations, Inc. and: Scott Erman's

Statement of Material Facts ("Notations SMF") ! 1, ECF No. 41.

Scott Erman was President of Notations from about 2014 or 2015

until 2019. Id. ! 79. Notation's production model started with

its designing garments and determining what fabrics to use.

Plaintiff, Shaoxing Daqin Import       &   Export Co., Ltd., was one of

Notations's fabric suppliers. When ordered, fabric was shipped

by plaintiff to garment factories that assembled the completed

garments, after which the garments were shipped to Notations.

Id. ! 2. There is no dispute that neither Notations nor Scott

Erman has any ownership interest in the garment' factories, which
                                                       1

included Easytex, PT Doosan, Now Vina Corp., Kody, and Hwain.

Id. !! 3-4.

      Parties are in substantial disagreement about how exactly

fabric orders were placed. They agree, however, that somewhere

in the order process either Notations or the garment factories

would issue purchase orders ("Fabric POs" or "POs") describing

                                   3
fabric orders from plaintiff. Notations SMF !   7~8; Response to

Defendants Notations and Scott Erman's Rule 56.1 Statement ("Pl.

Notations SMF") ! 2. These POs each listed a "Bill To" and "Ship

To" party. Plaintiff generally sent invoices to the company

designated as the "Bill To" party on a PO. Notations SMF ! 8;

Pl. Notations SMF ! 2. Throughout this process of issuing POs

and invoices, plaintiff and Notations were in communication

about the details of orders.

    At issue in this litigation are amounts owed on a number of

fabric orders documented in such POs that ultimately were

delivered to Notations but were never paid for in full by either

Notations or the garment factories. The orders are documented in

a "Proof of Claim" document generated by plaintiff. Shen Deel.

Exh. 6, ECF No. 40. Plaintiff seeks a total of $700,000 in

compensatory damages listed in the Proof of Claim. Pl. Notations

SMF ! ! 10-11. Notations does not dispute that it owes $127,000

for orders where Notations was listed as the "Bill To" party,

but claims it is not responsible for the remainder of the orders

where garment factories were listed as the "Bill To" parties.

Notations SMF ! 13. Plaintiff asserts a number of theories by

which defendants could be held liable for the rest of the

$700,000 listed in the Proof of Claim.

     b. Breach of Contract




                                4
     Plaintiff first alleges a breach of contract claim. Under

New York law, the elements of a breach of contract claim are

"(1) the existence of a contract,       (2) performance by the party

seeking recovery,   (3) non-performance by the other party, and

(4) damages attributable to the breach." RCN Telecom Servs.,

Inc. v. 202 Centre Street Realty LLC, 156 Fed. Appx. 349, 350-51

(2d Cir. 2005)   (summary order). Because the sale of goods is
                                                    j



involved, Article 2 of New York's Uniform Commercial Code

("UCC") controls. See Integrated Circuits Unlimited v. E.F.

Johnson Co., 875 F.2d 1040, 1041 (2d Cir. 1989),.

     Plaintiff has failed to establish the first element of its

breach of contract claim, viz., that a contract exists that

might entitle it to payment from Notations and Scott Erman.

While Notations and Erman argue that plaintiff has admitted that

a series of "PO" or purchase orders and invoices constitute the

contracts at issue in this suit, this is not the case. To the

contrary, plaintiff argues that the POs and invoices were merely

confirmation notices that did not represent al1 of the terms of

agreements between plaintiff and defendants. Pl. Mem. of Law in

Opp. to Defs. Notations & Scott Erman's Mot. for Summary

Judgment ("Pl. Opp. Notations   &   Erman") 13-14, ECF No. 48.

However, while plaintiff clearly disputes that the POs and

invoices are controlling contracts, it offers no alternative

contract theory precluding summary judgment.

                                    5
     "To establish the existence of an enforceable agreement, a

plaintiff must establish an offer, acceptance of the offer,

consideration, mutual assent, and an intent to be.bound (22 N.Y.

Jur. 2d, Contracts§ 9). That meeting of the minds must include

agreement on all essential terms (id. § 31) ." Resetarits Const.

Corp. v. Olmsted, 118 A.D.3d 1454, 1455, 988 N.Y.S.2d 797, 798

(2014). The burden of proving the existence of the contract

falls on the party seeking to enforce it, in this case

plaintiff.

     Plaintiff has failed to make a showing sufficient to

establish such a contract here. Plaintiff instead offers a

litany of communications between it and defendants that it

claims require defendants to pay for fabrics plaintiff delivered

to a third party. While such communications, coupled with

plaintiff's production of the fabrics, might i~ theory

constitute an offer and acceptance, plaintiff does not

articulate such a theory, much less provide support for it. By

failing to demonstrate how defendants might be bound by their

communications with plaintiff, plaintiff has failed to allege

facts demonstrating the existence of a contract that defendants

could have breached. The Court thus grants Notations and Erman's

summary judgment motion against plaintiff on its breach of

contract claim.

     c. Quasi-Contract Claims

                                 6
     Plaintiff asserts several quasi-contract claims against

defendants Notations and Scott Erman. These include claims for

quantum meruit, unjust enrichment, promissory estoppel, and

equitable estoppel. Notations and Erman first argue that these

claims are preempted by plaintiff's breach of contract claim. In

order to be preempted, however, a contractual relationship must

govern the parties' relationship. See Janousky v. North Fork

Bancorporation, Inc., No. 08 Civ. 1858 (PAC), 2011 WL 1118602,

at *1 (S.D.N.Y. 2011); Park Irmat Drug Corp. v.,optumrx, Inc.,

152 F.Supp.3d 127, 138 (S.D.N.Y. 2016). Indeed,. "where there is

a bona fide dispute as to the existence of a contract or where

the contract does not cover the dispute in issue, plaintiff may

proceed upon a theory of quantum meruit and will not be required

to elect his or her remedies." Am. Tel. & Util. Consultants,

Inc. v. Beth Israel Med. Ctr., 763 N.Y.S.2d 466, 466 (N.Y. App.

Div. 2003).

     As the movant, defendants must show that there is no

genuine dispute that a contract covers the issues in this case.

Defendants have not met this burden here. Although they argue

that the POs and invoices are controlling contracts in this

case, defendants have failed to establish as much. Rather than

offering legal or factual support for this proposition,

defendants simply assert that plaintiff has conceded that the

POs and invoices are controlling contracts. As previously

                                7
discussed, plaintiffs do not concede as much. Thus, defendants

have failed to meet their burden of demonstratipg that there is

no genuine dispute that a contract covers the issues in this

case, and plaintiff's quasi-contract claims are not preempted,

as a general matter. The Court therefore turns to each of the

specific claims.

          i. Promissory Estoppel


     To make out a claim for promissory estoppel, a plaintiff

must prove (1) a clear and unambiguous promise,, (2) reasonable

and foreseeable reliance by the promisee, and (3) unconscionable

injury to the relying party as a result of the reliance. Readco,

Inc. v. Marine Midland Bank, 81 F.3d 295, 301 (2d Cir. 1996).

Here, plaintiff claims that it relied to its detriment on

Notations and Erman's promises to pay for the fabrics sent to

the garment factories. Plaintiff's claim cannot succeed because

plaintiff has not adduced evidence of a "clear and unambiguous

promise" or misrepresentation by Notations or Erman.

     Although plaintiff's brief is unclear, it ~eems to argue

that certain communications from Notations concerning the

garment factories' debts constituted promises by Notations to

pay such debts. Primarily, plaintiff focuses on Notations'

repeated representations that it would try to get the garment

factories to pay plaintiff. Pl. Notations SMF i i 127-156. All of

the language that plaintiff points to, however, is conditional,

                                   8
rather than unambiguous. Plaintiff, for example, argues that

Erman's statement in an email that he "Will keep pushing" to get

a garment factory to pay constituted a promise to pay. Id.   ~


137. Such conditional language does not constitute an

unambiguous promise that either Notations or the factory would

pay.

       As another example, Notations agreed on November 1, 2018 to

advance $15,000 to plaintiff for amounts due from the garment

manufacturer Kody. The email, from Scott Erman, reads, "I will

try and release some of the$$ next week to u owed by Kody .. I

will start with $15k and pay down for u!" Han Notations Deel.

Exh. 25, 383-384, ECF No. 49. Plaintiff claims that this email

"lull[ed] Plaintiff to continue to produce fabrics for

Defendants,   [because] Scott promised that he would pay down the

money that he asked Plaintiff to bill Kody." Pl. Notations SMF      ~


149. The language of the email, however, is by ~o means a clear

and unambiguous promise to pay the money Kody owed. Indeed, it

uses the word "try" and indicates that the money was "owed by

Kody." The email thus does not constitute evidence of a clear

and unambiguous promise to pay Kody's debts.

       Because none of the communications plaintiff cites
                                                 '

constitutes a clear and unambiguous promise by defendants to pay

money owed by garment factories, or a clear and unambiguous

promise that the garment factories would pay their own debts,

                                  9
the Court grants Notations and Erman's motion for summary

judgment against plaintiff on its promissory estoppel claim.

            ii.   Equitable Estoppel


      Plaintiff next alleges that Notations and Erman did not

deny that they ordered fabrics from plaintiff and are thus

precluded from denying they must pay for such orders under the

principle of equitable estoppel. "A plaintiff asserting

equitable estoppel must show, on the part of the party being

estopped:   '(1) conduct which amounts to a false representation

or concealment of material facts;      (2) intention that such

conduct will be acted upon by the other party; and (3)          knowledge

of the real facts.'" Randolph Equities, LLC v. Carbon Capital,

Inc., 648 F. Supp. 2d 507, 524    (S.D.N.Y. 2009)       (quoting In re

Vebeliunas, 332 F.3d 85, 93-94    (2d Cir. 2003)). "The plaintiff

must also show, on its part:    '(1) lack of knowledge and of the
                                                    '
means of knowledge of the true facts;      (2) reliance upon the

conduct of the party to be estopped; and (3) prejudicial changes

in [its] position [ ] .'" Id.   (quoting In Re Vabeliunas, 332 F.3d

at 94) .

      There does appear to be some evidence in the record that a

reasonable jury might find amounted to "conduct which amounts to

a false representation" that Notations and Erman were the true

party that ordered and were responsible for paying for the

fabric that was "billed to" the garment factories. First, it is
                                  10
clear from the record that Notations and Erman were heavily

involved in negotiating many aspects of the order, including

color, price, and shipping. Pl. Notations SMF 11 104-126.

Second, Erman referred to the orders as "our fabric buy," Han

Notations Deel. Exh. 17, and "our orders," Id. Exh. 25 at 1311.

Third, Erman did on one occasion pay plaintiff $15,000 for an

order owed by Kody. Shen Deel. Exh. 24, 26. Taken together and

in the light most favorable to plaintiff, this conduct suggests
                                               I


that Notations and Erman represented that they were responsible

for the orders, not the garment factories.

     Plaintiff's own conduct, however, forecloses the

possibility of an equitable estoppel claim. No ~easonable jury

could find that plaintiff "lacked knowledge   • 1   •   of the true

facts," namely that the factories were responsible for payment.

First, plaintiff regularly accepted payment from the factories

where the POs or invoices were addressed to the factories. Shen

Deel. Exh. 2 at 15-16. Second, plaintiff repeatedly asked for

Erman's help in securing payments from the garment factories.

See, e.g., Han Notations Deel. Exh. 25. Plaint~ff also directly

asked for payment from the garment factories. See, e.g., Shen

Deel. Exh. 25, 27. Finally, the POs and invoices, many of which

were created by plaintiff itself, indicated that the garment

factories were the "Bill To" parties.




                                11
     Given this evidence, no reasonable jury co~ld find that

plaintiff lacked knowledge and the means of knowledge of the

true facts, an essential prong of the promissory estoppel claim.

The Court thus grants Notations and Erman's motion for summary

judgment against plaintiff on its equitable estoppel claim.

           iii. Quantum Meruit and Unjust Enrichment


     Plaintiff first asserts a quantum meruit and unjust

enrichment claim against Notations and Erman. Under New York

law, courts "may analyze quantum meruit and unjust enrichment

together as a single quasi contract claim," because unjust

enrichment is simply an element of the former claim. Mid-Hudson

Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp., 418

F.3d 168, 175 (2d Cir. 2005)     (citation omitted). A claim in

quantum meruit requires Plaintiff to establish ~(l) the

performance of services in good faith,     (2) the acceptance of the

services by the person to whom they are rendered,       (3) an

expectation of compensation therefor, and (4) the reasonable

value of the services." Id. at 175. Numerous courts have found

that for a quantum meruit claim to succeed, plaintiffs must

demonstrate that their expectation of payment from a defendant

were "reasonable." See Bretillot v. Burrow, No. 14CV633, 2015 WL

5306224, at *17     (S.D.N.Y. June 30, 2015)   (compiling cases),

report and recommendation adopted, 2015 WL 6455155 (S.D.N.Y.

Oct. 2 6, 2015) .

                                   12
     Because there does not appear to be a dispute with regard

to performance, acceptance, or the value of services, whether

plaintiff's quantum meruit claim survives summary judgment turns

on whether it can demonstrate that its expectation of

compensation from Notations and Erman was reasonable.

     The evidence points in both directions. On' the one hand, a

number of facts already mentioned suggest that it was

unreasonable for plaintiff to expect payment frbm defendants.

Plaintiff has not alleged facts evincing any unambiguous promise

by defendants to pay, see supra Section II.c.i. Further

plaintiff accepted payments from the garment factories, asked

defendants for help in getting the garment factories to pay, and

regularly produced POs and invoices with garment factories as

the bill to party, see supra Section II.c.ii.

     On the other hand, plaintiff has adduced evidence that

Notations and Erman were heavily involved in negotiating many

aspects of the orders, referred to the orders as "our fabric

buy" and "our orders," and on one occasion paid plaintiff

$15,000 for an order owed by a garment factory. Although not

overwhelming, this latter evidence, taken in the light most

favorable to plaintiff, is enough to create a material question

as to whether plaintiff reasonably expected payment from

Notations. The Court thus denies Notations and Ermans's motion




                                13
for summary judgment on plaintiff's quantum meruit and unjust

enrichment claim.

      d. Fraud


      Plaintiff alleges fraud against Notations and Scott Erman.

Plaintiff appears to base its fraud argument o~ the following:

(1) defendants had enough money to pay plaintiff.but chose not

to;   (2) defendants failed to disclose that their business was

being transferred, leading plaintiff to continue fulfilling

defendants' fabric orders;    (3) defendants' failure to indicate

that they were not responsible for payments where garment

factories were the "bill to" parties;    (4) defendants' promise to

pay $15,000 of Kody's debt;    (5) defendants' assurances that they

would try to make the garment factories pay; and (6) defendants'

failure to point out that Notations would not be able to pay the

full amount of its obligations after its assets were purchased.

Plaintiff claims that all of these deeds and statements

defrauded plaintiff into continuing to manufacture and produce

fabrics for them without payment.

      Notations and Erman first argue that plaintiffs' fraud

claim is duplicative of its breach of contract ·claim. Under New

York law, a fraud claim is not duplicative of a breach of

contract claim where, inter alia, the alleged fraudulent

misrepresentation was "collateral or extraneous to" a

controlling contract. Bridgestone/Firestone v. Recovery Credit

                                  14
Services, 98 F.3d 13, 20 (2d Cir. 1996)     (internal quotation

marks and citation omitted). Because there is not clearly a

controlling contract in this case, plaintiff cannot adduce

evidence that any challenged representations were part of that

contract. See Shaoxing Bon Textiles Co. Ltd. v.' 4-U Performance

Group LLC, 2017 WL 6413993, *3 (S.D.N.Y. 2017) -: Plaintiff's

fraud claim is thus not duplicative.

        Plaintiff's fraud claims nonetheless should be dismissed

because plaintiff has not provided clear and convincing evidence

that Notations and Erman made any misrepresentations or

omissions of material fact upon which plaintiff relied. Under
                                                    '
New York law, a claim for fraud requires proving:       (1) a

misrepresentation or omission of material fact;, (2) which the

defendant knew to be false;    (3) which defendant made with the

intention of inducing reliance;    (4) upon which the plaintiff

reasonably relied; and (5) which caused injury to the

plaintiff." Wynn v. AC Rochester, 273 F.3d 153, 156 (2d Cir.

2001)    (per curiam). In proving the elements of fraud, "the

proponent of the claim must put forth clear and convincing

evidence, a standard which applies at the summaFy judgment stage

as well as at trial. Laugh Factory, Inc. v. Basciano, 608

F.Supp.2d 549, 558    (S.D.N.Y. 2009)   (citation omitted).

        Plaintiff has not presented clear or convincing evidence of

any intentional misrepresentation on the part of Notations and

                                  15
Erman. First, plaintiff's claim that defendants had enough money

to pay plaintiff but simply chose not to is irrelevant to its

fraud claim.

     Second, plaintiff has not adduced any evidence that

defendants' promise to pay $15,000 of Kody's debt was a knowing

or intentional misrepresentation. Scott Erman sent two

communications related to this $15,000. First, Erman explained

in an email to plaintiff that "I will try and r~lease some of

the$$ next week to u owed by Kody .. I will start with $15k and

pay down for u!" Han Notations Deel. Exh. 25, 383-384. Erman

also sent a text message reading, "Sent u 15k against Kody's 50k

for tmw .. Also - Bae at Doosan will pay u $10k this week and

every week for the next 5-6 weeks to pay down." Id. Exh. 25 at

1110. Even if this language might be read as a misrepresentation

that either Noations or the garment factories would pay,

plaintiff has not alleged any facts suggesting that defendant

knew this information to be false.

     To the extent plaintiff argues that the payment itself was

a misrepresentation intended to induce plaintiff to release more

garments to the garment factories, plaintiff simply does not

plead facts sufficient to support this proposition. Plaintiff

has provided no evidence that anything in the email, Shen Deel.

Exh. 26, and text message, Han Notations Deel. Exh. 25 at 1110,




                                16
demonstrates any intent to deceive on the part of Notations or

Erman.

        Erman's repeated communications indicating· that he would

attempt to get the garment factories to pay do nothing more to

demonstrate a fraudulent misrepresentation. As discussed with

regard to plaintiff's promissory estoppel claim, these

communications were simply conditional offers to "push" or "try"

to get the factories to pay, not promises or guarantees that

might rise to the level of a misrepresentation. Pl. Notations

SMF i i 127-156. Even if these communications rose to the level

of a misrepresentation, they are not enough to support a finding

of intent to defraud because "mere failure of promised

performance has never permitted a factual finding that

defendants never intended to perform." Soper v. Simmons Intern.,

Ltd.,    632 F. Supp. 244, 249 (S.D.N.Y. 1986).

         The closest plaintiff comes to alleging a

misrepresentation is its claim that "to lull Plaintiff to

continue to fulfill Notations' ongoing new purchase orders, on

or about February 10, 2019, Defendant Erman made false

representations to Plaintiff that Notations was about two weeks

away to receive [sic] investment from its strategic partner to

keep Notations' business going forward." Am. Compl. i     19. This

appears to refer to a February 10, 2019 email in which Erman did

claim that he was "about 2 weeks away to landing an investment

                                   17
via a strategic partner to provide liquidity to make us go

forward." Han Notations Deel. Exh. 38 at 1114. Plaintiff,

however, has adduced no evidence showing that defendant knew

that this information was false. Furthermore, plaintiff has not

shown reliance because none of the disputed purchase orders in

this action were issued after February 10, 2019. Pl. Notations

SMF i 10.

     To the extent plaintiff argues that Notations and Erman

made material omissions supporting a fraud claim, plaintiff has

also failed to adduce evidence sufficient to support this claim.

An omission is only actionable as a fraud claim: where the

plaintiff has alleged that "the defendant has a duty to disclose

material information and that it failed to do so." Mandarin

Trading Ltd. v. Wildenstein, 16 N.Y.3d 173, 179 (2011).

Plaintiff has not adduced any evidence suggesting that

defendants had any such duty, and thus cannot base its fraud

claim on an omission theory.

     Accordingly, the Court grants Notations and Erman's motion

for summary judgment on plaintiff's fraud claim.

     e. Piercing the Corporate Veil

     Plaintiff finally argues that the Court should pierce the

corporate veil against Scott Erman because Erman used his

domination over Notations to commit fraud and wrongs. "New York

courts disregard corporate form reluctantly."

                                18
Bridgestone/Firestone, 98 F.3d at 17. Nonetheless, under New

York law, a court may pierce the corporate veil where 1) "the

owner exercised complete domination over the corporation with

respect to the transaction at issue," and 2) "s~ch domination

was used to commit a fraud or wrong that injured the party

seeking to pierce the veil." MAG Portfolio Consult, GMBH v.

Merlin Biomed Group LLC, 268 F.3d 58, 63 (2d Cir. 2001). Here,

however, because plaintiff has failed to adduce evidence showing

that Scott Erman exercised complete domination over Notations,

this claim cannot survive summary judgment.

     In determining whether an individual "exercised complete

domination" such that the corporate veil should be pierced,

courts consider a number of factors including whether there has

been "intermingling of corporate and personal funds,

undercapitalization of the corporation, failure to observe

corporate formalities such as the maintenance of separate books

and records, failure to pay dividends, insolvency at the time of

a transaction, siphoning off of funds by the dominant

shareholder, and the inactivity of other officers and

directors." Bridgestone/Firestone, Inc.,   98 F.3d at 18.

Plaintiff appears to argue that the following facts demonstrate

Erman's complete domination: 1) Notations has n9t maintained a

correct business registration; 2) Notations never had a

shareholder meeting or board meeting; 3) Notations was

                               19
inadequately capitalized in 2018 and 2019; and~) Scott runs his

personal or family expenses through Notations.

     Notations does appear to adduce evidence supporting its

assertion that Notations failed to follow formalities such as

maintaining a correct business registration, Han Notations Deel.

Exh. 3, and never having a shareholder meeting, Id. Exh. 1,

Erman Tr. 17:25-18:10. Plaintiff also offers some minimal

evidence that Notations was inadequately capitalized in 2018 and

2019, citing a notice of default from Wells Fargo Bank

indicating that Notations lacked sufficient capital in January

of 2019. Erman Deel. Exh. 7. Finally, plaintiff produced a very

small amount of evidence suggesting that Scott Erman runs his

personal or family expenses through Notations, consisting of a

check from Notations to Erman himself and a check from Notations

to Mercedes Benz. Han Notations Deel. Exh. 4. Taken in the light

most favorable to plaintiff it is possible that' these checks

represent an intermingling of corporate and personal funds.

     However, this minor evidence of a lack of formalities,

undercapitalization in one year, and some inter~ingling of

personal and corporate funds is not enough evidence to allow a

reasonable jury to find that Erman exercised complete domination

over Notations. First, with small or family-run, corporations

such as Notations, minor disregard of the corporate form such as

this is not grounds for piercing the veil. Tycoons Worldwide

                                20
Group (Thailand) Public Co., Ltd. V. JBL Supply, Inc., 721 F.

Supp. 2d 194, 206 (S.D.N.Y. 2010). Second, the fact that

Notations was in business for 40 years weighs against veil-

piercing on the grounds that it was undercapitalized in 2018 or

2019. In re Stage Presence, Inc., 592 B.R. 292, 305 (Bankr.

S.D.N.Y. 2018), aff'd, No. 12-10525, 2019 WL 2004030 (S.D.N.Y.

May 7, 2019). Third, other evidence, such as the fact that Erman
                                               '
only earned a salary in his position as president and did not

receive any bonus or profit sharing, and the fact that Notations

maintained separate corporate bank accounts, maintained

corporate departments including a finance department, and

employed a CFO who was not a member of Erman's family, suggest

that there was no regular commingling of funds. Erman Tr. 14:24-

23; Erman Deel 11 14-15. 1

     Ultimately, while plaintiff has offered a small amount of

evidence of informalities, undercapitalization, and one instance

of commingling of funds, plaintiff has not adduced sufficient

evidence to create a material dispute as to whether Erman

exercised "complete domination" over Notations.



1 Plaintiff argues that this deposition testimony is not
admissible. However, a declaration may be sufficient "to support
or oppose a motion," so long as it is "made on personal
knowledge, set[s] out facts that would be admissible in
evidence, and show[s] that the affiant or declarant is competent
to testify on the matters stated." Fed. R. Civ. P. 56(c) (4).
Further, depositions also constitute admissible evidence. Fed.
R. Civ. P. 32.
                               21
    The Court thus grants Erman's motion for summary judgment

against plaintiff on its veil-piercing claim.

III. Lynn Brands's Motion for Summary Judgment Against Plaintiff

       a. Facts Specific to Lynn Brands's Summary Judgment

             Motion

     In late 2018, Notations began to accrue substantial debt to

its fabric suppliers, including plaintiff Shaoxing. Defendant

Lynn Brands Statement of Material Facts in Support of Summary

Judgment Pursuant to Local Rule 56.1   ("Lynn Brands SMF") i 28,

32-33, ECF No. 44, Exh. 1. Around this time, Notations began to

contemplate the sale of its business. Lynn Brands Han Deel. Ex.

2, ECF No. 53. On or about October 2018, Notations hired Avalon

Net Worth ("Avalon"), an independent financial advisor. The

parties dispute Avalon's role, but Lynn Brands claims that

Avalon recruited a number of potential buyers or investors for

Notations.

     Wells Fargo Bank was a first priority secured lender with a

blanket lien on all of Notations's assets. Lynn Brands SMF i 13.

On January 22, 2019, Notations received a notice of default from

Wells Fargo pursuant to the factoring agreements between them.

Id. i 49. Shortly thereafter, Notations considered offers from

multiple potential buyers. Each group proposed 9 n acquisition of

assets pursuant to the foreclosure process under Article 9 of

the UCC. Id. i 58. Two potential buyers submitted a non-binding

                                22
letter of intent offering to purchase Notations' assets from

Wells Fargo in mid-January, but neither deal went through.

Finally, on February 14, 2019, Notations received a letter of

intent from what would ultimately become now-defendant Lynn

Brands, proposing a purchase of Notations's assets from Wells

Fargo through an Article 9 secured party foreclosure or sale. On

February 22, 2019, Lynn Brands was incorporated under the laws

of the State of New York.

     Between February 14, 2019 and March 4, 2019, Notations,

Lynn Brands, and Wells Fargo negotiated Lynn Brands's

acquisition of Notations's assets. On March 4, 2019, Wells

Fargo, pursuant to its agreements with Notations and Article 9

of the UCC, foreclosed on certain of Notations's assets and sold

them to Lynn Brands. Lynn Brands did not expressly assume the

liabilities of Notations in the transaction with Wells Fargo.

Notations then paid off its debt to Wells Fargo, and reserved

the remainder of its funds to distribute to the rest to its

unsecured creditors. On March 4, Notations notified plaintiff of

the foreclosure and informed it that the purchasing company

would not be responsible for Notations's debts.

     Since that point, Notations has been winding down its

business. Lynn Brands hired some of Notations's former employees

and began operating in the same office that No~ations had

occupied. Further, Lynn Brands employed Scott Erman as a senior

                                23
executive in sales and merchandising. However, neither Notations

nor Scott Erman has any ownership interest in Lynn Brands. 2

Someone named Cathy Wang, who participated in the negotiation of

the purchase of Notations's assets, also works at Lynn Brands,

where she is senior to Erman.

      Plaintiff, under multiple theories, claims that Lynn Brands

should be subject to successor liability, and thus responsible

for Notations's debts. The general rule is to tpe contrary: "a

corporation that purchases the assets of another corporation is

generally not liable for the seller's liabilities." New York v.

Nat. Serv. Indus., Inc., 460 F.3d 201, 209 (2nd Cir. 2006).

However, New York law (which both parties agree applies here)

recognizes four exceptions to this general rule. "[A] buyer of a

corporation's assets will be liable as its successor if:       (1) it

expressly or impliedly assumed the predecessor's .

liability,    (2) there was a consolidation or merger of seller and

purchaser,    (3) the purchasing corporation was a.mere

continuation of the selling corporation, or (4). the transaction

is entered into fraudulently to escape such obligations." Id.

(quoting Schumacher v. Richards Shear Co., 451 N.E.2d 195, 198

(N.Y. 1983)    (internal quotation marks omitted). Plaintiff

asserts all four theories.



2   Although plaintiff disputes this, it offers no evidence to the
contrary.
                                  24
       b. Implied Assumption of Liabilities

    Although plaintiff does not appear to argue that there was

any express assumption of liabilities by Lynn Brands, it argues

that Lynn Brands impliedly assumed Notations's liability. To

establish implied assumption of liability, "the. conduct or

representations relied upon by the party asserting liability

must indicate an intention on the part of the buyer to pay the

debts of the seller." Ladjevardian v. Laidlaw-Coggeshall, Inc.,

431 F. Supp. 834, 839 (S.D.N.Y. 1977). "[A] finding of an

implied assumption is more likely" where the predecessor

corporation becomes a "mere shell" after the acquisition, out of

concern that creditors of the predecessor will otherwise be

"left without a remedy as a result of the sale." Id. at 839-40.

     Previously, the Court denied Lynn Brand's motion to dismiss

this claim based on a number of facts that, if true and if taken

in the light most favorable to plaintiff, would suggest that

"Lynn Brands meant to carry on as Notations by another name."

Memorandum Order ("MTD Order") at 6-7, ECF No. 30. Plaintiff has

now adduced evidence supporting many of these facts. First, it

has adduced evidence that Notations told its customers that they

should turn to Lynn Brands after the acquisition. Han Lynn

Brands Deel. Exh. 11, ECF No. 53; Sheppeard Deel. Ex0. 39,

Miller Tr. 52-53. Second, plaintiff has adduced evidence that

Lynn Brands is operating out of the same location that Notations

                                25
once did, Sheppeard Deel. Exh. 39, Miller Tr. 30, employs many

of the same employees, Id. at 48-49, and provides the same

services., Id. at 44. Third, it has adduced evidence that Lynn

Brands expressly asked plaintiff to fulfil pending orders placed

by Notations and made payment for those orders. Han Deel. Exh.

14; Sheppeard Deel. Exh. 39, Miller Tr. 50-51.

    As the Court held at the motion to dismiss stage, "[t]his

course of conduct, taken in the light most favorable to the

plaintiff, suggests that Lynn Brands meant to carry on as

Notations by another name." MTD Order 7. This conclusion is not

affected by the fact that Lynn Brands has now produced some

communications in which Notations expressly told plaintiff that

it would not assume Notations's debts, because "express

disclaimers do not preclude a finding of implie? assumption of

liabilities." MBIA Ins. Corp. v. Countrywide Home Loans, Inc.,

965 N.Y.S.2d 284, 310 (Sup. Ct. N.Y. Cty. 2013) '. The Court thus

denies Lynn Brands's motion for summary judgment on plaintiff's

implied assumption of liabilities claim.

       c. Successor Liability - Fraud

     Plaintiff next claims that successor liabiiity applies to

Lynn Brands because the transfer of assets from.Notations to

Lynn Brands was fraudulent. "When a party has alleged facts to

show that a fraudulent conveyance may have taken place, it can

be inferred that the transaction was undertaken to defraud

                                26
creditors and the second exception for imposing successor

liability applies." Silverman Partners LP v. Verox Group, No. 08

CIV 3103(HB), 2010 WL 2899438, at *6 (S.D.N.Y. July 10, 2010).

Actual intent to defraud creditors can be inferTed from

specified "badges of fraud" which include: "(1) the inadequacy

of consideration received,   (2) the close relationship between

the parties to the transfer,   (3) information that the transferor

was insolvent by the conveyance,        (4) suspicious timing of

transactions or existence of pattern after the debt had been

incurred or a legal action against the debtor had been

threatened, or (5) the use of fictitious partiep." Id.

     Plaintiff has now offered evidence sufficient to raise a

genuine issue as to whether the transfer was fraudulent.           First,

Plaintiff offers evidence that Notations and Lynn Brands worked

together to ensure priority payment of Notations's debts to

Melko, Notations's third-party logistics company. Plaintiff

provides an email that supports the existence of just such an

agreement. Han Lynn Brands Deel. Exh. 5, Lynn Brands 020222. In

other words, plaintiff has provided some evidence that Notations

and Lynn Brands worked in concert to favor one of Notations's

unsecured creditors. Such unequal treatment of creditors
                                                      I

suggests that consideration may have been inadequate because the
                                                      1
parties failed to "deal honestly, fairly, and openly," and thus

in good faith. Chen v. New Trend Apparel, Inc., 8 F. Supp. 3d

                                   27
406, 448   (S.D.N.Y. 2014). This email also defeats Lynn Brands's

argument that plaintiff has not demonstrated prejudice such that

it has standing to bring a fraud claim. Absent this agreement,

it is possible that Notation's remaining assets would not have

been used to pay off Melko's debt first, and that Notations
                                                 ;

would have thus received a greater share of the· remaining

assets' value.

     Second, and more troubling, is an email from Matt Polsky, a

financial advisor to Notations, to Michael Sheppeard, a lawyer

for Lynn Brands. In the email, Polsky emphasized that

"Transition matters and process hinge on what you believe can

avoid obvious 'SL.'" Han Lynn Brands Deel. Exh .. 3, Lynn Brands

3425. A reasonable jury could conclude that "SL~ stands for

successor liability, and that this email shows that Lynn Brands

and Notations engaged in their transaction with the fraudulent

intent to avoid liability to creditors.

     Third, plaintiff offers evidence of suspicious timing of

transactions, specifically, that Notations continued to build up

debt very close to the time of the acquisition of its assets by

Lynn Brands. Han Deel. Exh. 3, 11234. Taken in 'the light most

favorable to plaintiff, these three pieces of evidence are

sufficient to create a genuine dispute as to whether Lynn Brands

possessed fraudulent intent and is thus liable as a successor to

Notations. The Court thus denies Lynn Brands's motion for

                                 28
                                                      I

summary judgment against plaintiff on its fraud-based successor

liability claim.

        d. Successor Liability - De Facto Merger

     Plaintiff next argues that there has been        a de   facto merger

between Notations and Lynn Brands such that successor liability

is appropriate. Typically, the elements of a de' facto merger

under New York law are "(1) continuity of ownership;          (2)

cessation of ordinary business and dissolution of the acquired

corporation as soon as possible;      (3) assumption by the purchaser

of the liabilities ordinarily necessary for the uninterrupted

continuation of the business of the acquired corporation; and

(4) continuity of management, personnel, physical location,

assets, and general business operation." Nat. Serv. Indus.,

Inc., 460 F.3d at 209. "Although the court examines all of the

foregoing factors, continuity of ownership is the essence of a

merger, and the doctrine of de facto merger can~ot apply in its

absence." Priestly v. Headminder, Inc., 647 F.3d 497, 505-06 (2d

Cir. 2011)   (quoting Nat. Serv. Indus., Inc., 460 F.3d at 211)

(internal quotations omitted).

     Here, plaintiff has not alleged any facts suggesting

continuity of ownership, and thus its de facto merger claim

cannot succeed. Priestley v. Headminder, Inc, 647 F.3d 497, 505-

0 6 ( 2d Cir. 2011)   (per curiam)   (" [T] he doctrine: of de facto

merger cannot apply in [the] absence" of "continuity of

                                     29
ownership."). Plaintiff attempts to rely on some cases

suggesting that continuity of ownership is not ~ssential to the

finding of de facto merger. These cases, however, come from the
                                               I

products liability context, the only situation in which the

Second Circuit has held that continuity of ownership is not

"essential to the finding of a de facto merger." Cargo Partner

AG v. Albatrans Inc., 207 F. Supp. 2d 86, 104 (2d Cir. 2002).

     Further, plaintiff attempts to argue that pontinuity of

ownership is satisfied where "the principal of predecessor

retains control over the assets and operations transferred to

successor and dominates the successor's operations." Mem. of Law

in Opp. to D. Lynn Brands LLC's Mot. for Summary Judgment 18,

ECF No. 52. Plaintiff, however, cites only to c~ses from the

tort context to support this standard. And even if this were the

standard, plaintiff has adduced no evidence that Erman retains

control over the assets and operations of Lynn Brands. He is an

employee of Lynn Brands, not president as he was at Notations,

and the closest he comes to earning profits sharing is a bonus

calculated based on Lynn Brands's profits.

     The Court thus grants Lynn Brands's motion for summary

judgment against plaintiff on its de facto merger successor

liability claim.

       e. Successor Liability - Mere Continuation




                               30
     Plaintiff last argues that Lynn Brands is liable for

Notations' debts because Lynn Brands is a "mere continuation" of

Notations. "The mere continuation exception refers to a

continuation of the selling corporation in a different form, and

not merely to a continuation of the seller's business. It

applies where a purported asset sale is in effect a form of

corporate reorganization." Cargo Partner, 207 F. Supp. 2d at 95

(internal quotation marks and emphasis omitted). "A continuation

envisions a common identity of directors, stockholders and the

existence of only one corporation at the completion of the

transfer." Ladjevardian, 431 F. Supp. at 839 (internal citations

omitted). Generally, where the predecessor has not been

dissolved, application of the mere continuation doctrine is

inappropriate. Cargo Partner, 207 F. Supp. 2d at 95-96.

     Plaintiff does not dispute that Notations continues to

exist in some form and thus has not been entirely dissolved. Pl.

Lynn Brands SMF   ~   8. However, some courts have held that the

dissolution factor may be met when the corporation is "shorn of

its assets and has become, in essence, a shell,~ which plaintiff

argues has occurred here. -
                          See,
                            ---
                               e.g., Silverman ~artners, 2010 WL

2899438, at *5 (internal citation and quotation.marks omitted).

Here, however, the Court need not decide whether it agrees with

these courts, because even if Notations is a "mere shell"

plaintiff has failed to adduce evidence of "identity of

                                   31
directors [and] stockholders" as well. Ladjevardian, 431 F.

Supp. at 839.

        As discussed above, plaintiff has not demonstrated any

identity of stockholders or ownership. Although it claims that

Scott Erman "retains control over the assets" of Lynn Brands

such that there is identity of ownership, its only evidence on

this point is that Erman is a senior executive and head of sales

and merchandizing at Lynn Brands. Sheppeard Deel. Exh. 25, Erman

Tr. 15. This is simply not evidence of retention of control over

Lynn Brands's assets, even taken in the light mpst favorable to

plaintiff. Indeed, this same deposition suggests that Erman's

role has substantially changed. For example, he is now an

employee rather than a shareholder, and hence must bring all

decisions to new managers. Id. at 145-46.

        The Court thus grants Lynn Brands's motion for summary

judgment against plaintiff on its mere continuation successor

liability claim.

IV.     Notations   &   Scott Erman's Motion for Summary Judgment on

        Lynn Brands's Cross-Claim

      Finally, the Court addresses Notations and Scott Erman's

motion for summary judgment on Lynn Brands's cross-claim for

common law contribution and indemnification. Lynn Brands

concedes that it does not have a contractual claim for

contribution and indemnification.

                                      32
     a. Common Law Contribution

     Whether a common law right to contribution exists largely
                                               '
turns on the underlying action for which Lynn Brands seeks

contribution. Under New York law, a common law ,right to

contribution is embodied in N.Y. C.P.L.R. § 1401.9. Section 1401

may not "be invoked to apportion liability arising solely from

breach of contract." Perkins Eastman Architects, P.C. v. Thor

Engineers, P.A., 769 F. Supp. 2d 322, 326 (S.D.N.Y. 2011)

(citations omitted). "Rather, it is well settled that the

existence of some sort of tort liability is a prerequisite to

application of the statute." Id. Thus, if Lynn Brands seeks

contribution for a breach of contract claim, it may not seek

contribution, but if Lynn Brands seeks contribution for a tort

claim, it may.

     Lynn Brands argues that it is seeking contribution for a

tort claim because plaintiff only alleges successor liability

against it, which it asserts is a tort claim. Successor

liability, however, is not inherently a tort or, contract claim.

Rather, it establishes a successor's obligation to pay for its

predecessor's liabilities, whether the liabilities are based in

contract or tort. Thus, the nature of the contribution Lynn

Brands seeks depends on the claims plaintiff as?erts against

Notations. Here, plaintiff asserts both contract and tort claims

against Notations. The tort claims, however, are limited to a

                                  33
fraud and piercing the corporate veil claim. As discussed above,

these claims fail as a matter of law. Thus, if plaintiff

successfully holds Lynn Brands liable as a succiessor to

Notations, it will only be for liability arising from a breach

of contract claim. See Sommer v. Federal Signal Corp., 79 N.Y.2d

540, 551-52 (N.Y. 1992)   ("Though the line separ,ating tort and

contract claims may be elusive .        where plai?tiff is

essentially seeking enforcement of the bargain,, the action

should proceed under a contract theory."). Ultimately, then,

Lynn Brands seeks contribution for a contract ~laim, and the

Court must grant Notations and Erman's motion for summary

judgment against such a contribution claim.

     b. Common Law Indemnification

     Lynn Brands next seeks common law indemnification from

Notations and Scott Erman. A common law indemnification claim

under New York law requires proving that "(1) the party seeking

indemnity and the party from whom indemnity is sought have

breached a duty to a third person, and (2) some duty to

indemnify exists between them." Highland Holdings    &   Zito I, L.P.

v. Century/ML Cable Venture, No. 06 CIV.18l(GBD), 2007 WL

2405689, at *4   (S.D.N.Y. Aug. 24, 2007), aff'd sub nom. In re

Century/ML Cable Venture, 311 F. App'x 455 (2d Cir. 2009)

(citation omitted).




                                   34
     Notations argues that Lynn Brands has adduced no facts

suggesting there was a duty to indemnify betwee'n the two

parties. Lynn Brands claims that "Notations and Erman had a duty

not to thwart [Lynn Brands's asset purchase] with independently

tortious actions." Mem. of Law in Opp. to Mot. for Summary

Judgment by Notations 5, ECF No. 51. Lynn Brands, however, cites

to no case law supporting the existence of such a duty.   3   Given

Lynn Brands has not pled facts demonstrating any duty between

Notations and Lynn Brands, the Court grants summary judgment

against Lynn Brands on its cross-claim for indemnification.

V.   Conclusion


     For the reasons outlined above, the Court grants in part

defendants Notations, Erman, and Lynn Brands's motions for

summary judgment against plaintiff. However, the Court denies

the motions for summary judgment as to plaintif~'s quantum

meruit and unjust enrichment claim against Notations and Erman,

as well as plaintiff's implied assumption of liability and

fraud-based successor liability claims. Furthermore, the Court

grants Notations and Scott Erman's motion for summary judgment



3 Lynn Brands cites to Waters v. New York City Housing Authority,
69 N.Y.2d 225, 230 (N.Y. 1987) as establishing a duty where "the
party seeking indemnity reasonably expected the' tortfeasor's due
care and proper performance." Mem. of Law in Opp. to Mot. for
Summary Judgment by Notations 5, ECF No. 51. That case, however,
in no way stands for this proposition, and only discusses the
duties of landlords.
                                35
on Lynn Brands's cross-claim for common law contribution and

indemnification.

  SO ORDERED.

Dated:    New York, NY

          December   -3,   2019
                                        s;yA~
                                        JED S. RAKOFF, U.S.D.J.




                                  36
